United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 31, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40871
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ISABEL RUANO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-238-1
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Isabel Ruano appeals from the sentence imposed following her

guilty plea to transporting illegal aliens for commercial gain.

She argues that she was sentenced in contravention to United

States v. Booker, 125 S. Ct. 738 (2005), when her sentence was

enhanced pursuant to U.S.S.G. § 2L1.1(5) (2003) and by virtue of

the fact that she was sentenced pursuant to the mandatory

Sentencing Guidelines regime.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40871
                                -2-

     The district court, however, opined that if the Guidelines

were held unconstitutional, it would impose the same sentence.

Therefore, the Government has carried its burden of establishing

that the sentencing errors suffered by Ruano were harmless beyond

a reasonable doubt.   United States v. Walters, 418 F.3d 461, 464

(5th Cir. 2005); United States v. Akpan, 407 F.3d 360, 376 (5th

Cir. 2005).

     AFFIRMED.